Exhibit 10.5


THIRD AMENDED AND RESTATED
ESCROW AND SECURITY AGREEMENT
THIS THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT (this “Agreement”)
is made and entered into as of September 25, 2019 by ASBURY AUTOMOTIVE GROUP,
INC., a Delaware corporation (the “Company” and a “Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Grantor”, and
collectively with the Company, the “Grantors”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (the “Administrative
Agent”) for each of the Secured Parties (as defined in the Credit Agreement
referenced below). All capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned thereto in the Credit Agreement.
RECITALS


A.    Pursuant to a Second Amended and Restated Credit Agreement dated as of
July 25, 2016 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
the Company, the Subsidiaries of the Company party thereto from time to time as
New Vehicle Borrowers (the “Existing New Vehicle Borrowers”) or Used Vehicle
Borrowers (the “Existing Used Vehicle Borrowers” and, collectively with the
Company and the Existing New Vehicle Borrowers, the “Existing Borrowers”), the
Administrative Agent, Bank of America, N.A., as Revolving Swing Line Lender, New
Vehicle Floorplan Swing Line Lender, Used Vehicle Floorplan Swing Line Lender
and as an L/C Issuer, and the lenders party thereto from time to time
(collectively, the “Existing Lenders”), the Existing Lenders agreed to provide
(i) to the Company, a revolving credit facility with a letter of credit sublimit
and swing line facility, (ii) to the Existing New Vehicle Borrowers, a revolving
new vehicle floorplan facility, including a new vehicle swing line subfacility
and (iii) to the Existing Used Vehicle Borrowers, a revolving used vehicle
floorplan facility, including a used vehicle swing line subfacility.


B.    In connection with the Existing Credit Agreement, certain of the Grantors
(collectively, the “Existing Grantors”) entered into that certain Second Amended
and Restated Escrow and Security Agreement dated as of July 25, 2016 (as
amended, supplemented or otherwise modified prior to the date hereof the
“Existing Escrow and Security Agreement”) pursuant to which the Existing
Grantors granted to the Administrative Agent, for the benefit of the Secured
Parties, a security interest (the “Existing Security Interest”) in all right,
title or interest in or to any and all of certain assets and properties of the
Existing Grantors as more particularly set forth therein.


C.    The Existing Borrowers have requested that the Existing Credit Agreement
be amended and restated, on the terms set forth in that certain Third Amended
and Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiaries of the Company party thereto from time to
time as New Vehicle Borrowers or Used Vehicle Borrowers (collectively with the
Company, the “Borrowers”), the Administrative Agent, Bank of America, N.A., as
Revolving Swing Line Lender, New Vehicle Floorplan Swing Line Lender, Used
Vehicle Floorplan Swing Line Lender and as an L/C Issuer, and the lenders party
thereto from time to time (the “Lenders”).


D.    Certain additional extensions of credit may be made from time to time for
the benefit of the Grantors or the other Loan Parties pursuant to certain
Secured Cash Management and Secured Hedge Agreements (each as defined in the
Credit Agreement).







--------------------------------------------------------------------------------




E.    Each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and such other
extensions of credit, and (i) the Company, in addition to being a Borrower, is
party to the Company Guaranty pursuant to which the Company guarantees the
Obligations of the other Loan Parties, (ii) certain of the Grantors are Vehicle
Borrowers, and (iii) each Grantor (other than the Company) is a party (as
signatory or by joinder) to the Subsidiary Guaranty pursuant to which such
Grantor guarantees the Obligations of the other Loan Parties.


F.    In order to induce the Secured Parties to enter into the Loan Documents
and to make Loans and issue Letters of Credit, each Grantor has agreed to make
all shares of capital stock or Equity Interests of the Subsidiaries described on
Schedule I attached hereto and incorporated herein (as such schedule may be
amended or supplemented from time to time), to the extent constituting Excluded
Property (collectively, the “Escrow Subsidiaries”) of the respective Grantors
subject to the terms and provisions of this Agreement.
G.    Some or all of the Equity Interests in the Escrow Subsidiaries constitute
Excluded Property (any such Equity Interests, the “Restricted Equity
Interests”).
H.    In lieu of a pledge by the Grantors to the Administrative Agent of the
Restricted Equity Interests, the Grantors shall grant a security interest in
certain Disposition Proceeds (as defined in Section 2.01 below) of such
Restricted Equity Interests.
I.    To further protect the Secured Parties, the Grantors will deliver the
Escrowed Shares (as defined in Section 1.01 below) into escrow to be held in
accordance with this Agreement.
J.    It is a condition precedent to the Secured Parties’ obligations to amend
and restate the Existing Credit Agreement and make and maintain such extensions
of credit that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, and in further consideration of the
premises and the mutual covenants contained herein, the Existing Escrow and
Security Agreement is hereby amended and restated and the parties hereto agree
as follows:


ARTICLE I.

ESCROW
1.01    Escrow. Upon the terms hereof, each Grantor hereby delivers to the
Administrative Agent, in escrow (the “Escrow”) all of the issued and outstanding
certificated shares of capital stock or other Equity Interests now or hereafter
owned by such Grantor described on Schedule I attached hereto and incorporated
herein, (as such schedule may be amended or supplemented from time to time) to
the extent such certificated shares of capital stock or other Equity Interests
constitute Excluded Property (collectively, the “Escrowed Shares”).
1.02    Terms of Escrow.
(1)     The parties hereby appoint the Administrative Agent as escrow agent in
accordance with the terms and conditions set forth herein, and the
Administrative Agent hereby accepts such appointment as escrow agent.    


2



--------------------------------------------------------------------------------




(a)    The Administrative Agent shall disburse all or any part of the Escrowed
Shares as follows: any time the Administrative Agent receives (i) a written
notification executed by a Grantor (or such Grantor’s successor interest to the
Escrowed Shares) advising the Administrative Agent of a proposed Disposition (as
defined below) of Escrowed Shares or Restricted Disposition Proceeds, (ii)
(subject to Section 4.04(a)) all Disposition Proceeds (as herein defined) paid
or payable to Grantors in respect of such Escrowed Shares, and (iii) if other
than cash, duly executed instruments of assignment and delivery, the
Administrative Agent shall immediately release such portion of the Escrowed
Shares, subject to clause (f), as is specified in such written notice to the
Persons specified in such written notice.
(b)    The Administrative Agent shall not be responsible for the sufficiency or
accuracy of the form of, or the execution, validity, value or genuineness of,
any document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein, nor shall the Administrative Agent be responsible or
liable to the other parties hereto or to anyone else in any respect on account
of the identity, authority, or rights of the Persons executing or delivering or
purporting to execute or deliver any document or property or this Agreement.
(c)    (i)     In its capacity as escrow agent, the Administrative Agent shall
have no duties or responsibilities other than those expressly set forth herein
and, except as expressly set forth herein, shall have no duty to enforce any
obligation of any Person, to make any payment or delivery of Disposition
Proceeds, or to direct or cause any payment or delivery thereof, or to direct or
cause any payment or delivery thereof to be made, or to enforce any obligation
of any Person to perform any other act. The Administrative Agent shall be under
no liability to any Person by reason of any failure on the part of any other
Person to perform such Person’s obligations under any agreement involving or
relating in any way to the Escrowed Shares or the Disposition thereof by the
Grantors.
(ii)    The Administrative Agent in its role as escrow agent shall not be liable
to the Grantors or to any other Person for any action taken or omitted by it in
good faith and in the exercise of its own best judgment. The Administrative
Agent may rely conclusively and shall be protected in acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Administrative Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but as to the acceptability and reliability of
any information therein contained) which is believed by the Administrative Agent
to be genuine and to be signed or presented by the proper Person or Persons.
(d)    The Grantors shall pay all income, withholding and any other taxes
imposed on or measured by income which are attributable to income from the
Escrowed Shares and the Disposition Proceeds for the time all or any part
thereof are held in escrow hereunder, and shall file all tax and information
returns applicable thereto. To the extent that the Administrative Agent becomes
liable for the payment of taxes, including withholding taxes, in respect of
income derived from the Escrowed Shares and Disposition Proceeds, the
Administrative Agent may but shall not be obligated to pay such taxes. The
Administrative Agent may withhold or offset from any amount payable by the
Administrative Agent to the Grantors such amount as the Administrative Agent
determines in its sole discretion to be sufficient to provide for the payment of
such taxes; alternately any such amount paid by the Administrative Agent shall
become a part of the Obligations. In addition, the Administrative Agent shall be
indemnified and held harmless by the Grantors from and against any liability for
such taxes and for any penalties or interest in respect of taxes on such
investment income or payments in the manner provided in subparagraph (k) below.


3



--------------------------------------------------------------------------------




(e)    The Administrative Agent is acting as an escrow agent only with respect
to the Escrowed Shares and related Restricted Disposition Proceeds (as defined
in Section 2.01 below). If any dispute arises as to whether the Administrative
Agent is obligated to deliver the Escrowed Shares or as to whom the Escrowed
Shares are to be delivered, the Administrative Agent shall not be required to
make any delivery, but in such event the Administrative Agent may hold the
Escrowed Shares until receipt by the Administrative Agent of the Disposition
Proceeds and (i) instructions in writing, signed by all parties which have, or
claim to have, an interest in the Escrowed Shares, directing the disposition of
the Escrowed Shares, or (ii) in the absence of such writing, a final judgment
from a court of competent jurisdiction or final binding arbitration award
providing for the disposition of the Escrowed Shares.
(f)    The Administrative Agent shall be entitled to reimbursement from the
Grantors for all expenses paid or incurred by the Administrative Agent in the
administration of its duties hereunder, including, but not limited to, all
attorneys’, advisors’ and consultants’ fees and expenses and all taxes or other
governmental charges.
(g)    The Administrative Agent may resign as escrow agent at any time and be
discharged from its duties as escrow agent hereunder. As soon as practicable
after its resignation, the Administrative Agent shall turn over to a successor
escrow agent appointed by it and the Grantors all Escrowed Shares held hereunder
upon presentation of a document appointing the successor escrow agent and its
acceptance thereof. If no successor escrow agent is so appointed within the
30-day period following such notice of resignation, the Administrative Agent may
deposit the Escrowed Shares with any court in the United States it deems
appropriate.
(h)    From time to time on and after the date hereof, including without
limitation concurrently with the delivery of a written notice as provided in
Section 1.02(b), the Grantors shall deliver or cause to be delivered to the
Administrative Agent such further documents and instruments and shall do and
cause to be done such further acts as the Administrative Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.
(j)    It is agreed that the Grantor shall retain all rights to dividends, all
rights to vote and all other rights in respect of ownership of the Escrowed
Shares, subject only to the Security Interest in the Disposition Proceeds
Collateral (each as defined in Section 2.01 below); provided, that any
certificated Restricted Equity Interests received as a dividend or other
distribution in respect of Escrowed Shares shall be delivered to the
Administrative Agent, in escrow, to be held pursuant to the terms of this
Agreement.
(k)    EACH GRANTOR SHALL AND DOES HEREBY JOINTLY AND SEVERALLY INDEMNIFY AND
HOLD THE ADMINISTRATIVE AGENT AND EACH OF THE SECURED PARTIES AND THEIR
RESPECTIVE SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT AND AFFILIATES (EACH AN “INDEMNITEE” AND COLLECTIVELY, THE
“INDEMN1TEES”) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, COSTS,
DAMAGES, JUDGMENTS, EXPENSES, OBLIGATIONS AND LIABILITIES OF ANY KIND OR NATURE
INCLUDING ATTORNEYS FEES AND EXPENSES INCURRED IN CONNECTION THEREWITH
(“LIABILITIES”) WHICH ANY INDEMNITEE INCURS OR SUSTAINS, DIRECTLY OR INDIRECTLY,
IN WHOLE OR IN PART, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SERVICES
OF THE ADMINISTRATIVE AGENT HEREUNDER, THE ACTIONS OR OMISSIONS OF ANY
INDEMNITEE IN CONNECTION WITH THIS AGREEMENT, THE ESCROWED SHARES AND/OR THE
DISPOSITION PROCEEDS HELD BY THE ADMINISTRATIVE AGENT HEREUNDER


4



--------------------------------------------------------------------------------




OR ANY INCOME EARNED THEREFROM INCLUDING, WITHOUT LIMITATION, LIABILITIES WHICH
ARISE IN WHOLE OR IN PART FROM THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT ON THE
PART OF ANY INDEMNITEE BUT EXPRESSLY EXCLUDING THEREFROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY SUCH INDEMNITEE. THE FOREGOING INDEMNITY SHALL SURVIVE
SATISFACTION OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.
ARTICLE II.    

GRANT OF SECURITY INTEREST
2.01    Assignment and Grant of Security. As collateral security for the
payment, performance and satisfaction of such Grantor’s respective Secured
Obligations, each Grantor grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in (and collaterally assigns
to the Administrative Agent, for the benefit of the Secured Parties )
(collectively, the “Security Interest”) all rights, titles and interests which
such Grantor now has or at any time in the future may acquire in the following
(collectively, the “Disposition Proceeds”): (i) all purchase and sale agreements
relating to any of the Restricted Equity Interests and all rights to secure
payment thereunder; (ii) the cash proceeds and all securities, general
intangibles, contract rights, or any other proceeds whatsoever (other than
shares of a Subsidiary which the Grantor is not obligated to pledge) which are
received or from time to time receivable or otherwise distributed in respect of
the transfer, sale, assignment, conveyance or other disposition of any kind
(each, a “Disposition”) of the Escrowed Shares or other Restricted Equity
Interests and any other property substituted or exchanged therefor (other than
Restricted Disposition Proceeds (as hereinafter defined) and other shares of a
Subsidiary which the Grantor is not obligated to pledge) including without
limitation proceeds from any foreclosure sale or any other forced sale or
liquidation or any sale or disposition arising or occurring pursuant to a plan
in bankruptcy; and (iii) any and all proceeds or other sums payable and/or
distributable with respect to, all or any of the Escrowed Shares or other
Restricted Equity Interests and the other interests described in the preceding
clauses (i), (ii) and (iii) hereof. Disposition Proceeds which constitute
Restricted Equity Interests shall be referred to herein as “Restricted
Disposition Proceeds” and shall not be included within the property subject to
the Security Interest. The Disposition Proceeds subject to the Security Interest
are referred to herein as the “Disposition Proceeds Collateral”. Notwithstanding
the foregoing, the grant of a security interest and collateral assignment under
this Section 2.01 shall not include, and the term “Disposition Proceeds
Collateral” shall not include, any Excluded Property.
“Secured Obligations” means:


(a)     as to the Company, (i) all of its Obligations arising under the Credit
Agreement, excluding Obligations arising under or in respect of the New Vehicle
Floorplan Facility, (ii) its Guarantor’s Obligations (as defined in the Company
Guaranty Agreement), excluding such Guarantor’s Obligations to the extent (but
only to the extent) they constitute guarantees of Obligations arising under or
in respect of the New Vehicle Floorplan Facility, and (iii) the payment and
performance of its other obligations and liabilities (whether now existing or
hereafter arising) under any of the other Loan Documents (including this
Agreement) to which it is now or hereafter becomes a party and any Secured Cash
Management Agreements and Secured Hedge Agreements to which any Loan Party is
now or hereafter becomes a party, excluding such other obligations and
liabilities arising under or in respect of the New Vehicle Floorplan Facility;
 
(b)     as to each Grantor which is a New Vehicle Borrower, (i) all of its
Obligations arising under the Credit Agreement, (ii) its Guarantor’s Obligations
(as defined in the Subsidiary Guaranty to which it is a party), and (iii) the
payment and performance of its other obligations and liabilities (whether now


5



--------------------------------------------------------------------------------




existing or hereafter arising) under any of the other Loan Documents (including
this Agreement) to which it is now or hereafter becomes a party and any Secured
Cash Management Agreements and Secured Hedge Agreements to which any Loan Party
is now or hereafter becomes a party; and


(c)     as to each Grantor which is a Referenced Subsidiary, (i) all of its
Obligations arising under the Credit Agreement, excluding Obligations arising
under or in respect of the New Vehicle Floorplan Facility, (ii) its Guarantor’s
Obligations (as defined in the Subsidiary Guaranty to which it is a party),
excluding such Guarantor’s Obligations to the extent (but only to the extent)
they constitute guarantees of Obligations arising under or in respect of the New
Vehicle Floorplan Facility, and (iii) the payment and performance of its other
obligations and liabilities (whether now existing or hereafter arising) under
any of the other Loan Documents (including this Agreement) to which it is now or
hereafter becomes a party and any Secured Cash Management Agreements and Secured
Hedge Agreements to which any Loan Party is now or hereafter becomes a party,
excluding such other obligations and liabilities arising under or in respect of
the New Vehicle Floorplan Facility;


provided, that the Secured Obligations of a Grantor shall exclude any Excluded
Swap Obligations with respect to such Grantor.


“Referenced Subsidiary” means each Grantor other than (x) the Company and (y)
any Grantor which is a New Vehicle Borrower.


2.02    Delivery of Disposition Proceeds. Upon any Disposition of all or a part
of the Escrowed Shares or other Restricted Equity Interests (including without
limitation any foreclosure sale, any other forced sale or any sale or
disposition arising or occurring pursuant to a plan in bankruptcy), subject to
Section 4.04(a) the Grantors shall deliver to the Administrative Agent the
Disposition Proceeds, including (with respect to any certificated Disposition
Proceeds) duly executed instruments of transfer, all in form and substance
reasonably satisfactory to the Administrative Agent. The term “certificated”
when used with the term “Disposition Proceeds” shall mean any such Disposition
Proceeds which are evidenced or represented by a note, certificate, instrument,
chattel paper or other written evidence of ownership or entitlement. All
Restricted Disposition Proceeds shall be held by the Administrative Agent, in
its capacity as escrow agent hereunder, as part of the Escrow. All Disposition
Proceeds Collateral shall be held by the Administrative Agent in its capacity as
Administrative Agent under the Loan Documents and the Administrative Agent shall
be deemed to have possession thereof for purposes of perfecting the Security
Interest in any such property.
ARTICLE III.    

REPRESENTATIONS AND WARRANTIES
3.01    Representations and Warranties. Each Grantor represents and warrants as
follows:
(a)    It hereby makes each representation and warranty made in the Credit
Agreement by the Borrowers with respect to such Grantor. Each Grantor covenants
and agrees that until the Facility Termination Date, it will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Credit Agreement to be
performed by it or them or that the Borrowers have agreed, in the Credit
Agreement, to cause it or them to perform.
(b)    This Agreement and the grant of the Security Interest pursuant hereto
creates a valid security interest in the Disposition Proceeds Collateral
securing the payment of the Obligations, subject only to Liens permitted under
Section 7.02 of the Credit Agreement, and upon taking possession thereof or the


6



--------------------------------------------------------------------------------




filing of financing statements in accordance with the UCC, such security
interest in such Disposition Proceeds Collateral will be duly perfected; and all
filings necessary or desirable to perfect and protect such security interest and
such priority have been duly taken (or will be taken).
(c)    The Grantors are, individually or collectively, as applicable, the legal
and beneficial owners of the Escrowed Shares and other Restricted Equity
Interests; all of the Escrowed Shares and other Restricted Equity Interests
currently outstanding and described on Schedule I are duly authorized and
issued, fully paid and (in the case of corporate stock) non-assessable, and all
documentary, stamp or other taxes or fees owing in connection with the issuance
thereof have been paid; to the knowledge of the Grantors, no dispute, right of
setoff, counterclaim or defense exists with respect to all or any part of the
Escrowed Shares or other Restricted Equity Interests; the Escrowed Shares and
other Restricted Equity Interests are free and clear of all Liens, mortgages,
pledges, charges, security interests or other encumbrances, options, warrants,
puts, calls and other rights of third persons, and restrictions, other than (i)
Liens permitted under clauses (k), (l) or (q) of Section 7.02 of the Credit
Agreement and (ii) restrictions on transferability imposed by this Agreement,
the Credit Agreement and the other Loan Documents and the applicable Franchise
Agreement or Framework Agreement (or the documents executed and delivered in
connection therewith and related thereto) and applicable state and federal
securities laws; neither this Agreement, the Credit Agreement nor any of the
other Loan Documents creates or requires the creation or the granting by any
Grantor of a Security Interest in the Escrowed Shares and other Restricted
Equity Interests.
(d)    The original certificates (if any) representing all of the certificated
Escrowed Shares and other certificated Restricted Equity Interests have been
delivered to the Administrative Agent, in escrow; the Restricted Equity
Interests described on Schedule I constitute (i) all of the issued and
outstanding capital stock of each of the Escrow Subsidiaries as of the date
hereof and (ii) the indicated number of shares and/or ownership interest
percentages of the entities as shown on Schedule I.
ARTICLE IV.    

COVENANTS
Each Grantor covenants and agrees that:
4.01    Further Assurances.
(a)    Each Grantor will from time to time at its expense promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that Administrative Agent may
reasonably request, in order to perfect and protect the Security Interest
granted or purported to be granted hereby or in any Joinder Agreement, in the
Disposition Proceeds Collateral, in the priority thereof, or to create or
preserve the full benefits of this Agreement and the rights and powers of
Administrative Agent herein or in any Joinder Agreement, or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
or thereunder with respect to any of the Disposition Proceeds Collateral. Upon
written request by Administrative Agent, each Grantor will: (i) if the
Disposition Proceeds Collateral are certificated, deliver to Administrative
Agent such certificated Disposition Proceeds Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Administrative Agent; and (ii) execute and
file such financing or continuation statements, or amendments thereto, as may be
necessary, or as Administrative Agent may request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby with
respect to any and all such Disposition Proceeds Collateral.


7



--------------------------------------------------------------------------------




(b)    Each Grantor hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Disposition Proceeds Collateral without the signature of such
Grantor where and to the extent permitted by applicable law. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Disposition Proceeds Collateral or any part thereof shall be sufficient as a
financing statement where and to the extent permitted by applicable law.
(c)    Each Grantor will furnish to Administrative Agent from time to time, upon
the written request of Administrative Agent, statements and schedules further
identifying and describing the Disposition Proceeds Collateral, and such other
reports in connection with the Disposition Proceeds Collateral, as
Administrative Agent may reasonably request.
(d)    In addition to such other information as shall be specifically provided
for herein, each Grantor shall furnish to the Administrative Agent such other
information with respect to the Disposition Proceeds Collateral as the
Administrative Agent may reasonably request from time to time in connection with
the Disposition Proceeds Collateral, or the protection, preservation,
maintenance or enforcement of the Security Interest or the Disposition Proceeds
Collateral, including, without limitation, all documents and things in such
Grantor’s possession, or subject to its demand for possession, related to the
Disposition Proceeds Collateral.
(e)    Each Grantor agrees that if such Grantor shall at any time acquire any
certificates representing additional Restricted Equity Interests of any Escrow
Subsidiary, such Grantor shall promptly (and without the necessity for any
request or demand by the Administrative Agent) deliver the certificates
representing such shares or interests to the Administrative Agent, in escrow, in
the same manner and with the same effect as described in Article I hereof. Upon
delivery, such shares or evidences of ownership shall thereupon constitute
Escrowed Shares for the purposes and upon the terms and conditions set forth in
this Agreement.
(f)    No Grantor will make any Disposition of the Escrowed Shares or other
Restricted Equity Interests (whether certificated or uncertificated) or any part
thereof, or create directly or indirectly any security interest or otherwise
encumber (other than any restriction imposed by any Franchise Agreement or
Framework Agreement to which the Grantor is a party) any of the Escrowed Shares
or other Restricted Equity Interests, or permit any of the Escrowed Shares or
other Restricted Equity Interests to ever be or become subject to any warrant,
put, option or other rights of third Persons or any attachment, execution,
sequestration or other legal or equitable process, or any security interest or
encumbrance of any kind, in each case, unless and until any Disposition Proceeds
Collateral are paid and/or delivered to the Administrative Agent in accordance
with this Agreement, or are received and retained by such Grantor in accordance
with Section 4.04(a), and any Restricted Disposition Proceeds are delivered in
escrow to the Administrative Agent to be held as Escrowed Shares.
(g)    Each Grantor shall enforce or secure in the name of Administrative Agent,
for the benefit of the Secured Parties, the performance of each and every
material obligation, term, covenant, condition and agreement and any other
obligations, terms, covenants, conditions and agreements reasonably requested by
the Administrative Agent relating to any certificated Disposition Proceeds
Collateral in such Grantor’s organizational documents or stockholders, voting or
similar agreements, or any purchase agreement related thereto, and such Grantor
shall appear in and defend any action or proceeding arising under, occurring out
of or in any manner connected therewith and upon request by the Administrative
Agent, such Grantor will do so in the name of the Administrative Agent and on
behalf of the Secured Parties, but at the expense of the Grantors, and the
Grantors shall (jointly and severally) pay all costs and expenses of the
Administrative


8



--------------------------------------------------------------------------------




Agent and the Secured Parties, including, but not limited to, attorneys’ fees
and expenses, in any action or proceeding in which the Secured Parties may
appear.
(h)    The Grantors (jointly and severally) shall promptly pay to the
Administrative Agent the amount of all costs and expenses of the Administrative
Agent and/or the Secured Parties, including, but not limited to, attorneys’
fees, incurred by the Administrative Agent or the Secured Parties in connection
with the enforcement of the rights of the Administrative Agent or the Secured
Parties hereunder, in accordance with Section 10.04 of the Credit Agreement.
(i)    At no time shall any Escrowed Shares or other Restricted Equity Interests
(i) be held or maintained in the form of a security entitlement or credited to
any securities account or (ii) which constitute a “security” (or as to which the
related Escrow Subsidiary has elected to have treated as a “security”) under
Article 8 of the UCC (or of any other jurisdiction whose laws may govern) be
maintained in the form of uncertificated securities. With respect to Escrowed
Shares that are “securities” under the UCC, or as to which the issuer has
elected at any time to have such interests treated as “securities” under the
UCC, such Escrowed Shares are, and shall at all times be, represented by the
share certificates listed on Schedule I hereto.
(j)    Each Grantor and each issuer of any Escrowed Shares or other Restricted
Equity Interests shall mark each register or other ownership or transfer record
relating to any of the Escrowed Shares or other Restricted Equity Interests with
a notation indicating that such securities are subject to this Agreement.
4.02    Preservation of Escrowed Shares. Neither the Administrative Agent nor
the Secured Parties shall have any responsibility for or obligation or duty with
respect to all or any part of the Escrowed Shares or other Restricted Equity
Interests or any Disposition Proceeds Collateral or any matter or proceeding
arising out of or relating thereto, including, without limitation beyond the use
of reasonable care in the custody and preservation thereof while in its
possession, any obligation or duty to collect any sums due in respect thereof or
to protect or preserve any rights against prior parties or any other rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible generally for the preservation of all rights in the Escrowed Shares,
the other Restricted Equity Interests and the Disposition Proceeds Collateral.
4.03    Collection of the Loan. Neither the Administrative Agent nor any Secured
Party shall ever be liable for any failure to use due diligence in the
collection of any and all amounts due and owing under this Agreement or any
other Loan Document.
4.04    Rights of Parties Before the Occurrence of an Event of Default.
(1)     Exercising Rights and Receipt of Cash Proceeds Prior to an Event of
Default. Unless and until an Event of Default shall occur and be continuing:
(i)    With respect to all Disposition Proceeds Collateral, the Grantors shall
be entitled to receive all cash dividends or interest paid in respect of or
attributable to such Disposition Proceeds Collateral and any and all other
Distributions. As used herein “Distributions” shall mean the declaration or
payment of any dividend or other distribution on or with respect to such
Disposition Proceeds Collateral, and any other payment made with respect to such
Disposition Proceeds Collateral other than in respect of a Disposition thereof.
All such Distributions (other than cash Distributions) shall if received by any
Person other than the Administrative Agent, be held in trust for the benefit of
the Administrative Agent and the Secured Parties and shall forthwith be
delivered to the Administrative Agent duly endorsed and accompanied by duly
executed instruments of transfer,


9



--------------------------------------------------------------------------------




all in form and substance satisfactory to the Administrative Agent to be held
subject to the Security Interest and the other provisions of this Agreement.
(ii)    With respect to all Disposition Proceeds Collateral, each Grantor shall
have the right to vote and give consents with respect to all such Disposition
Proceeds Collateral owned by it and to consent to, ratify, or waive notice of
any and all meetings and take such other action as it deems appropriate to
protect or further its interests in respect thereof; provided, that such right
shall in no case be exercised for any purpose contrary to, or in violation of,
any of the terms or provisions of this Agreement or any other Loan Document.
(b)    Exercising Rights in Disposition Proceeds Collateral After the Occurrence
of an Event of Default. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent, without the consent of any Grantor,
may:
(i)    At any time vote or consent in respect of any Disposition Proceeds
Collateral (other than cash Disposition Proceeds Collateral) and authorize any
such Disposition Proceeds Collateral to be voted and such consents to be given,
ratify and waive notice of any and all meetings, and take such other action as
shall seem desirable to the Administrative Agent, in its sole discretion, to
protect or further the interests of the Administrative Agent and the Secured
Parties in respect of any such Disposition Proceeds Collateral as though it were
the outright owner thereof, and, each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent, after the occurrence and during the
continuance of an Event of Default, its sole proxy and attorney-in-fact, with
full power of substitution to vote and act with respect to any and all such
Disposition Proceeds Collateral standing in the name of such Grantor or with
respect to which such Grantor is entitled to vote and act. The proxy and power
of attorney herein granted are coupled with interests, are irrevocable, and
shall continue throughout the term of this Agreement;
(ii)    In respect of any Disposition Proceeds Collateral (other than cash
Disposition Proceeds Collateral), join in and become a party to any plan of
recapitalization, reorganization or readjustment (whether voluntary or
involuntary) as shall seem desirable to the Administrative Agent in respect of
any such Disposition Proceeds Collateral, and deposit any such Disposition
Proceeds Collateral under any such plan; make any exchange, substitution,
cancellation or surrender of such Disposition Proceeds Collateral required by
any such plan and take such action with respect to any such Disposition Proceeds
Collateral as may be required by any such plan or for the accomplishment
thereof; and no such disposition, exchange, substitution, cancellation or
surrender shall be deemed to constitute a release of such Disposition Proceeds
Collateral from the Security Interest of this Agreement;
(iii)    Receive for application as provided in Section 8.06 of the Credit
Agreement all payments of whatever kind made upon or with respect to any
Disposition Proceeds Collateral and all Disposition Proceeds Collateral
consisting of cash; and
(iv)    Subject to the provisions of Section 4.04(c) hereof, transfer or endorse
into its name, or into the name or names of its nominee or nominees, all or any
of the Disposition Proceeds Collateral.
(c)    Right of Sale of Disposition Proceeds Collateral After the Occurrence of
an Event of Default. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may sell, without recourse to judicial
proceedings, by way of one or more contracts, with the right


10



--------------------------------------------------------------------------------




(except at private sale) to bid for and buy, free from any right of redemption,
any Disposition Proceeds Collateral (other than cash Disposition Proceeds
Collateral) upon five (5) days’ notice (which notice is agreed to be reasonable
notice for the purposes hereof) to the Grantors of the time and place of sale,
for cash, upon credit or for future delivery, at the Administrative Agent’s
option and in the Administrative Agent’s complete discretion at public sale,
including a sale at any broker’s board or exchange or private sale.
The Administrative Agent is also hereby authorized, but not obligated, to take
such actions, give such notices, obtain such consents, and do such other things
as the Administrative Agent may deem required or appropriate in the event of
sale or disposition of such Disposition Proceeds Collateral. Each Grantor
understands that the Administrative Agent may in its sole discretion approach a
restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for such Disposition Proceeds Collateral,
or any portion thereof, than would otherwise be obtainable if the same were
registered and sold in the open market. Each Grantor agrees (A) that in the
event the Administrative Agent shall so sell such Disposition Proceeds
Collateral, or any portion thereof, at such private sale or sales, the
Administrative Agent shall have the right to rely upon the advice and opinion of
any member firm of a national securities exchange as to the best price
reasonably obtainable upon such a private sale thereof (any expense borne by the
Administrative Agent in obtaining such advice to be paid by the Grantors as an
expense related to the exercise by the Administrative Agent of its rights
hereunder), and (B) that such reliance shall be conclusive evidence that the
Administrative Agent handled such matter in a commercially reasonable manner. No
Secured Party shall be under any obligation to take any steps to permit such
Disposition Proceeds Collateral to be sold at a public sale or to delay a sale
to permit the Escrow Subsidiaries to register such Disposition Proceeds
Collateral for public sale under the Securities Act of 1933 or applicable state
securities law. In case of any sale by the Administrative Agent of the
Disposition Proceeds Collateral on credit or for future delivery, the
Disposition Proceeds Collateral sold may be retained by the Administrative Agent
until the selling price is paid by the purchaser, but the Administrative Agent
shall incur no liability in case of failure of the purchaser to take up and pay
for the Disposition Proceeds Collateral so sold. In case of any such failure,
such Disposition Proceeds Collateral so sold may be again similarly sold. In
connection with the sale of the Disposition Proceeds Collateral, the
Administrative Agent is authorized, but not obligated, to limit prospective
purchasers to the extent deemed necessary or desirable by the Administrative
Agent to render such sale exempt from the registration requirements of the
Securities Act of 1933, as amended, and any applicable state securities laws,
and no sale so made in good faith by the Administrative Agent shall be deemed
not to be “commercially reasonable” because so made. In no event, however, shall
the Administrative Agent or any Secured Party have any right to sell, foreclose
upon, or compel the sale of, any Escrowed Shares.
(d)    Other Rights After an Event of Default. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent, at its
election, may with respect to all Disposition Proceeds Collateral exercise any
and all rights available to a secured party under the Uniform Commercial Code as
enacted in the State of New York or other applicable jurisdiction, as amended,
in addition to any and all other rights afforded hereunder, or under any other
Loan Document, at law, in equity or otherwise.
(e)    Application of Proceeds. Any and all Disposition Proceeds Collateral
including cash proceeds and the proceeds from the disposition as hereinabove
provided of Disposition Proceeds Collateral received by Lenders or any part
thereof shall be applied as provided in Section 8.06 of the Credit Agreement.


11



--------------------------------------------------------------------------------




4.05    Right to File as Financing Statement. The Administrative Agent shall
have the right at any time to execute and file this Agreement as a financing
statement, but the failure of the Administrative Agent to do so shall not impair
the validity or enforceability of this Agreement or the Security Interest.
4.06    Restricted Disposition Shares; No Control by Administrative Agent or
Lenders.
(1)     Notwithstanding anything herein or in any other Loan Document to the
contrary, the Administrative Agent shall not have, or be deemed to have, a
security interest in any Restricted Disposition Proceeds or the Escrowed Shares,
but the Administrative Agent shall have, and is hereby granted, a security
interest in Disposition Proceeds Collateral (the “Subsequent Proceeds”) of
Restricted Disposition Proceeds so long as such Subsequent Proceeds are not
themselves Restricted Disposition Proceeds. Any Restricted Disposition Proceeds
delivered to the Administrative Agent to be held in escrow by the Administrative
Agent and will be deemed to be Escrowed Shares for purposes of this Agreement.
(b)    Notwithstanding anything herein or in any other Loan Document to the
contrary, this Agreement, the Credit Agreement and the other Loan Documents, and
the transactions contemplated hereby and thereby, do not and will not,
constitute, create or have the effect of constituting or creating, directly or
indirectly, the actual or practical ownership of any of the Escrow Subsidiaries
by the Administrative Agent or any Secured Party, or control, affirmative or
negative, direct or indirect, by the Administrative Agent or any Secured Party
over the management or any other aspect of the day-to-day operation of the
Escrow Subsidiaries, which ownership and control remains exclusively and at all
times in each of the Escrow Subsidiaries.
4.07    Agreement to Supplement. Each Grantor acknowledges and agrees that this
Agreement shall be amended and supplemented from time to time to specifically
include a description of all Escrowed Shares subject hereto subsequent to the
date hereof, and the Administrative Agent shall be entitled to supplement
Schedule I from time to time, without any action or joinder of the Grantors to
reflect the addition of all such additional Escrowed Shares. The Administrative
Agent shall have a valid first priority security interest in all additional
Disposition Proceeds which come into existence after the date hereof, whether or
not reflected on a supplement to Schedule I. Each Grantor hereby agrees to
execute, deliver and cause the filing of all stock powers, financing statements
and other documents and to take such further action as deemed necessary in the
Administrative Agent’s reasonable discretion with respect to each such
additional Escrowed Shares and Disposition Proceeds to ensure each Grantor’s
compliance hereunder with respect thereto.
4.08    Reinstatement. The granting of a security interest in the Disposition
Proceeds Collateral and the other provisions hereof shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Secured Obligations is rescinded or must otherwise be returned by any
Secured Party or is repaid by any Secured Party in whole or in part in good
faith settlement of a pending or threatened avoidance claim, whether upon the
insolvency, bankruptcy or reorganization of any Grantor or any other Loan Party
or otherwise, all as though such payment had not been made. The provisions of
this Section 4.08 shall survive repayment of all of the Secured Obligations and
the termination or expiration of this Agreement in any manner, including but not
limited to termination upon occurrence of the Facility Termination Date. The
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreement and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank, as the case may be, have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made).


12



--------------------------------------------------------------------------------




4.09    Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (x) proceed against any Person or
entity, including without limitation any Loan Party, (y) proceed against or
exhaust the Disposition Proceeds Collateral or other collateral for the Secured
Obligations, or (z) pursue any other remedy in its power; (b) any defense
arising by reason of any disability or other defense of any other Person, or by
reason of the cessation from any cause whatsoever of the liability of any other
Person or entity, (c) any right of subrogation, and (d) any right to enforce any
remedy which any Secured Party or any other obligee of the Secured Obligations
now has or may hereafter have against any other Person and any benefit of and
any right to participate in any collateral or security whatsoever now or
hereafter held by the Administrative Agent for the benefit of the Secured
Parties. Each Grantor authorizes each Secured Party and each other obligee of
the Secured Obligations without notice (except notice required by applicable
law) or demand and without affecting its liability hereunder or under the Loan
Documents from time to time to: (i) take and hold security, other than the
Disposition Proceeds Collateral herein described, for the payment of such
Secured Obligations or any part thereof, and exchange, enforce, waive and
release the Disposition Proceeds Collateral herein described or any part thereof
or any such other security; and (ii) apply such Disposition Proceeds Collateral
or other security and direct the order or manner of sale thereof as such Secured
Party or obligee in its discretion may determine.
The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Disposition Proceeds Collateral or any part thereof to
a Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Disposition Proceeds Collateral so delivered, and the
Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.
4.10    Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.
4.11    Other Rights. The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Agreement
shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any other Loan Document or by
virtue of any statute or rule of law. Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement.
4.12    Anti-Marshaling Provisions. The right is hereby given by each Grantor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Disposition
Proceeds Collateral agreeable to the Administrative Agent without notice to, or
the consent, approval or agreement of other parties and interests, including
junior lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Disposition
Proceeds Collateral conferred hereunder, nor release any Grantor from personal
liability for the Secured Obligations. Notwithstanding the existence of any
other security interest in the Disposition Proceeds Collateral held by the
Administrative Agent, for the benefit of the Secured Parties, the Administrative
Agent shall have the right to determine the order in which any or all of the
Disposition Proceeds Collateral shall be subjected to the remedies provided in
this Agreement. Each Grantor hereby waives any and all right to


13



--------------------------------------------------------------------------------




require the marshaling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein or in any Loan Document.
4.13    Entire Agreement. This Agreement and each Joinder Agreement, together
with the Credit Agreement and other Loan Documents, constitutes and expresses
the entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof. Neither this
Agreement nor any Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.
4.14    Reliance. Each Grantor hereby consents and agrees that all Persons shall
be entitled to accept the provisions hereof and of the Joinder Agreements as
conclusive evidence of the right of the Administrative Agent, on behalf of the
Secured Parties, to exercise its rights, privileges, and remedies hereunder and
thereunder with respect to the Disposition Proceeds Collateral, notwithstanding
any other notice or direction to the contrary heretofore or hereafter given by
any Grantor or any other Person to any Persons.
4.15    Binding Agreement; Assignment. This Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Agreement, any Joinder Agreement or any interest herein or therein
or in the Disposition Proceeds Collateral, or any part thereof or interest
therein, or otherwise pledge, encumber or grant any option with respect to the
Disposition Proceeds, or any part thereof, or any cash or property held by the
Administrative Agent as the Disposition Proceeds under this Agreement except as
expressly permitted herein or in the Credit Agreement. Without limiting the
generality of the foregoing sentence of this Section 4.15, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.
4.16    Secured Cash Management and Secured Hedge Agreements. No Secured Party
(other than the Administrative Agent) that obtains the benefit of this Agreement
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or otherwise in respect of the Disposition Proceeds
Collateral (including the release or impairment of any Disposition Proceeds
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Agreement to the contrary, the Administrative Agent shall only
be required to verify the payment of, or that other satisfactory arrangement
have been made with respect to, the Secured Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement who obtains the benefit


14



--------------------------------------------------------------------------------




of this Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement
4.17    Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.
4.18    Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart executed by the Grantor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 4.18, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Agreement.
4.19    Termination. Subject to the provisions of Section 4.08, this Agreement
and each Joinder Agreement, and all obligations of the Grantors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date. Upon such termination
of this Agreement, the Administrative Agent shall, at the sole expense of the
Grantors, promptly deliver to the Grantors the Escrowed Shares, all other
certificated Restricted Equity Interests and the Disposition Proceeds Collateral
and take such actions at the request of the Grantors as may be necessary to
effect the same.
4.20    Notices. Any notice required or permitted hereunder shall be given (a)
with respect to any Grantor hereunder, at the address of the Company indicated
in Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any other Secured Party, at the Administrative Agent’s
address indicated in Schedule 10.02 of the Credit Agreement. All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
4.21    Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Grantor” (as such term is defined in this Agreement) under this Agreement shall
thereupon irrevocably, absolutely and unconditionally become a party hereto and
obligated hereunder to the extent required pursuant to such Joinder Agreement as
a Grantor and shall have thereupon pursuant to Section 2.01 hereof granted a
security interest in and collaterally assigned and pledged to the Administrative
Agent for the benefit of the Secured Parties all Disposition Proceeds which it
has at its applicable date of execution of its respective Joinder Agreement or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Agreement shall be deemed to include such Person as a Grantor hereunder. Each
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Joinder Agreement and its property. Each of the applicable
Schedules attached hereto shall be deemed amended and supplemented without
further action by such information reflected on the Supplemental Schedules to
each Joinder Agreement.
4.22    Rules of Interpretation. The rules of interpretation contained in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement and
each Joinder Agreement and are hereby incorporated


15



--------------------------------------------------------------------------------




by reference. All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions referred to herein or
secured hereby.
4.23    Governing Law; Waivers. (1) THIS AGREEMENT AND EACH JOINDER AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
STATE.
(a)    EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE
INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, STATE OF
NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY
HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.
(b)    EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF SUCH GRANTOR PROVIDED IN SECTION 4.20 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.
(c)    NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY GRANTOR OR ANY OF SUCH GRANTOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.
(d)    IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
(e)    EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.


16



--------------------------------------------------------------------------------




4.24    Amendment and Restatement. Notwithstanding this amendment and
restatement of the Existing Escrow and Security Agreement, (i) all of the
indebtedness, liabilities and obligations owing by the Grantors or any other
Person under the Existing Escrow and Security Agreement shall continue as
obligations hereunder, as amended hereby, and shall be and remain secured by
this Agreement, (ii) the Existing Security Interest shall continue as a security
interest hereunder, as amended hereby, and (iii) this Agreement is given as a
substitution of, and not as a payment of the indebtedness, liabilities and
obligations of the Grantors under, the Existing Escrow and Security Agreement
and neither the execution and delivery of this Agreement nor the consummation of
any other transaction contemplated hereunder is intended to constitute a
novation of the Existing Escrow and Security Agreement or the Existing Security
Interest created thereunder.
[Signature Pages Follow]




17



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year first written above.
GRANTORS:
ASBURY AUTOMOTIVE GROUP, INC.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Vice President and Treasurer        


    
AF MOTORS, L.L.C.
ANL, L.P.
ARKANSAS AUTOMOTIVE SERVICES, L.L.C.
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEV, LLC
ASBURY ATLANTA CHEVROLET L.L.C.
ASBURY ATLANTA FORD, LLC
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA HUND L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA JAGUAR L.L.C.
ASBURY ATLANTA K L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS II, LLC
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA TOY 2 L.L.C.
ASBURY ATLANTA TOY L.L.C.
ASBURY ATLANTA VB L.L.C.
ASBURY ATLANTA VL L.L.C.
ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE ARKANSAS L.L.C.
ASBURY AUTOMOTIVE ATLANTA II L.L.C.
ASBURY AUTOMOTIVE ATLANTA L.L.C.
ASBURY AUTOMOTIVE BRANDON, L.P.
ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




GRANTORS, continued:


ASBURY AUTOMOTIVE DELAND, L.L.C.
ASBURY AUTOMOTIVE FRESNO L.L.C.
ASBURY AUTOMOTIVE GROUP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE, L.P.
ASBURY AUTOMOTIVE MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE OREGON L.L.C.
ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C.
ASBURY AUTOMOTIVE TAMPA GP L.L.C.
ASBURY AUTOMOTIVE TAMPA, L.P.
ASBURY AUTOMOTIVE TEXAS L.L.C.
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE WEST, LLC
ASBURY CH MOTORS L.L.C.
ASBURY CO SUB, LLC
ASBURY DELAND HUND, LLC
ASBURY DELAND IMPORTS 2, L.L.C.
ASBURY FRESNO IMPORTS L.L.C.
ASBURY FT. WORTH FORD, LLC
ASBURY GEORGIA TOY, LLC
ASBURY IN CBG, LLC
ASBURY IN CDJ, LLC
ASBURY IN CHEV, LLC
ASBURY IN FORD, LLC
ASBURY IN HON, LLC
ASBURY IN TOY, LLC
ASBURY INDY CHEV, LLC
ASBURY JAX AC, LLC
ASBURY JAX FORD, LLC
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




GRANTORS, continued:


ASBURY JAX HOLDINGS, L.P.
ASBURY JAX HON L.L.C.
ASBURY JAX K L.L.C.
ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX VW L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY MS GRAY-DANIELS L.L.C.
ASBURY NO CAL NISS L.L.C.
ASBURY SACRAMENTO IMPORTS L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
ASBURY SO CAL DC L.L.C.
ASBURY SO CAL HON L.L.C.
ASBURY SO CAL NISS L.L.C.
ASBURY SOUTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY ST. LOUIS CADILLAC L.L.C.
ASBURY ST. LOUIS FSKR, L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY TAMPA MANAGEMENT L.L.C.
ASBURY TEXAS D FSKR, L.L.C.
ASBURY TEXAS H FSKR, L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
ATLANTA REAL ESTATE HOLDINGS L.L.C.
AVENUES MOTORS, LTD.
BAYWAY FINANCIAL SERVICES, L.P.
BFP MOTORS L.L.C.
C & O PROPERTIES, LTD.
CAMCO FINANCE II L.L.C.
CFP MOTORS L.L.C.
CH MOTORS L.L.C.
CHO PARTNERSHIP, LTD.
CK CHEVROLET L.L.C.
CK MOTORS LLC
CN MOTORS L.L.C.
COGGIN AUTOMOTIVE CORP.
COGGIN CARS L.L.C.
COGGIN CHEVROLET L.L.C.
COGGIN MANAGEMENT, L.P.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




GRANTORS, continued:


CP-GMC MOTORS L.L.C.
CROWN ACURA/NISSAN, LLC
CROWN CHH L.L.C.
CROWN CHO L.L.C.
CROWN CHV L.L.C.
CROWN FDO L.L.C.
CROWN FFO HOLDINGS L.L.C.
CROWN FFO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GCA L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
CROWN GNI L.L.C.
CROWN GPG L.L.C.
CROWN GVO L.L.C.
CROWN HONDA, LLC
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
CROWN RIB L.L.C.
CROWN SJC L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
FLORIDA AUTOMOTIVE SERVICES L.L.C.
HFP MOTORS L.L.C.
JC DEALER SYSTEMS, LLC
KP MOTORS L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID GRANDE, L.L.C.
MCDAVID HOUSTON-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID OUTFITTERS, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
MID-ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
MISSISSIPPI AUTOMOTIVE SERVICES, L.L.C.
MISSOURI AUTOMOTIVE SERVICES, L.L.C.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




GRANTORS, continued:


NP FLM L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
PLANO LINCOLN-MERCURY, INC.
PRECISION COMPUTER SERVICES, INC.
PRECISION ENTERPRISES TAMPA, INC.
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
Q AUTOMOTIVE BRANDON FL, LLC
Q AUTOMOTIVE CUMMING GA, LLC
Q AUTOMOTIVE FT. MYERS FL, LLC
Q AUTOMOTIVE GROUP L.L.C.
Q AUTOMOTIVE HOLIDAY FL, LLC
Q AUTOMOTIVE JACKSONVILLE FL, LLC
Q AUTOMOTIVE KENNESAW GA, LLC
Q AUTOMOTIVE ORLANDO FL, LLC
Q AUTOMOTIVE TAMPA FL, LLC
SOUTHERN ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
TAMPA HUND, L.P.
TAMPA KIA, L.P.
TAMPA LM, L.P.
TAMPA MIT, L.P.
TEXAS AUTOMOTIVE SERVICES, L.L.C.
THOMASON AUTO CREDIT NORTHWEST, INC.
THOMASON DAM L.L.C.
THOMASON FRD L.L.C.
THOMASON HUND L.L.C.
THOMASON PONTIAC-GMC L.L.C.
WMZ MOTORS, L.P.
WTY MOTORS, L.P.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ Linda K. Lov                
Typed Name:    Linda K. Lov                
Typed Title:    Assistant Vice President            


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Automotive Deland, L.L.C.
AF Motors, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
ANL, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
ANL, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Group L.L.C.
Arkansas Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Asbury AR Niss L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta AC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta AU L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta BM L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta CHEV, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Chevrolet L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Ford, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Hon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Hund L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Inf L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Infiniti L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Jaguar L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta K L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Lex L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Nis II, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Nis L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Toy 2 L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Toy L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta VB L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta VL L.L.C.
Delaware
N/A
N/A
100%
Uncertificated



Schedule I - Page 1
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Automotive Arkansas L.L.C.
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Arkansas L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Atlanta II L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Atlanta L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Tampa Management L.L.C.
Asbury Automotive Brandon, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Asbury Automotive Brandon, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Automotive Central Florida, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Automotive Deland, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Fresno L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group, Inc.
Asbury Automotive Group L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Jacksonville GP L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville GP L.L.C.
Asbury Automotive Jacksonville, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Jacksonville, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Management L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Mississippi L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina L.L.C.
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive North Carolina L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Asbury Automotive North Carolina Management L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive North Carolina Real Estate Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Oregon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Southern California L.L.C.
Delaware
N/A
N/A
100%
Uncertificated



Schedule I - Page 2
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Automotive Group L.L.C.
Asbury Automotive St. Louis II L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive St. Louis, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Tampa GP L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Tampa GP L.L.C.
Asbury Automotive Tampa, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Tampa, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Texas L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
Asbury Automotive Texas Real Estate Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive West, LLC
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
Asbury CH Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive West, LLC
Asbury CO SUB, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Deland, L.L.C.
Asbury Deland Hund, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Deland Imports 2, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Fresno L.L.C.
Asbury Fresno Imports L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
Asbury Ft. Worth Ford, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Georgia Toy, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN CBG, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN CDJ, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN Chev, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury Indy Chev, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN Ford, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN HON, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN TOY, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax AC, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax Ford, LLC
Delaware
N/A
N/A
100%
Uncertificated



Schedule I - Page 3
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Jax Management L.L.C.
Asbury Jax Holdings, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax Holdings, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax Hon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax K L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax Management L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax VW L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Asbury MS CHEV L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Asbury MS Gray-Daniels L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Fresno L.L.C.
Asbury No Cal Niss L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Fresno L.L.C.
Asbury Sacramento Imports L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury SC JPV L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury SC LEX L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury SC Toy L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Southern California L.L.C.
Asbury So Cal DC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Southern California L.L.C.
Asbury So Cal Hon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Southern California L.L.C.
Asbury So Cal Niss L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury South Carolina Real Estate Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury St. Louis Cadillac L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury St. Louis FSKR, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis II L.L.C.
Asbury St. Louis Lex L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury St. Louis LR L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury St. Louis M L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Tampa, L.P.
Asbury Tampa Management L.L.C.
Delaware
N/A
N/A
100%
Uncertificated



Schedule I - Page 4
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Automotive Texas L.L.C.
Asbury Texas D FSKR, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
Asbury Texas H FSKR, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Deland Imports 2, L.L.C.
Asbury-Deland Imports, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Atlanta Real Estate Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
Avenues Motors, Ltd.
Florida
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
Avenues Motors, Ltd.
Florida
N/A
N/A
99%
Uncertificated
Asbury Jax Management L.L.C.
Bayway Financial Services, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
Bayway Financial Services, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Coggin Automotive Corp.
BFP Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
C & O Properties, Ltd.
Florida
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
C & O Properties, Ltd.
Florida
N/A
N/A
99%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Camco Finance II L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
CFP Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
CH Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
CHO Partnership, LTD.
Florida
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
CHO Partnership, LTD.
Florida
N/A
N/A
99%
Uncertificated
Asbury Automotive Central Florida, L.L.C.
CK Chevrolet LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Central Florida, L.L.C.
CK Motors LLC
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
CN Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Precision Enterprises Tampa, Inc.
Coggin Automotive Corp.
Florida
Common Stock
75,750
100%
19
Asbury Automotive Jacksonville, L.P.
Coggin Cars L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Coggin Chevrolet L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
Coggin Management, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
Coggin Management, L.P.
Delaware
N/A
N/A
99%
Uncertificated



Schedule I - Page 5
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Coggin Automotive Corp.
CP-GMC Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Real Estate Holdings L.L.C.
Crown Acura/Nissan, LLC
North Carolina
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown CHH L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown CHO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown CHV L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown FDO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown FFO Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Crown FFO Holdings L.L.C.
Crown FFO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GAC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GBM L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GCA L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GDO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GHO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GNI L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GPG L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GVO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated



Schedule I - Page 6
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Automotive North Carolina Real Estate Holdings L.L.C.
Crown Honda, LLC
North Carolina
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown Motorcar Company L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown PBM L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown RIA L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown RIB L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown SJC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown SNI L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
CSA Imports L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Escude-NN L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Escude-NS L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Escude-T L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Florida Automotive Services L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
HFP Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Tampa, L.P.
JC Dealer Systems, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
KP Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Austin-Acra, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Frisco-Hon, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Grande, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Houston-Hon, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Houston-Niss, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Irving-Hon, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated



Schedule I - Page 7
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Automotive Texas L.L.C.
McDavid Outfitters, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Plano-Acra, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Mid-Atlantic Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Mississippi Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Missouri Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
NP FLM L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
NP MZD L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
NP VKW L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Precision Enterprises Tampa, Inc.
Plano Lincoln-Mercury, Inc.
Delaware
Common Stock
5,581
100%
11
Precision Enterprises Tampa, Inc.
Precision Computer Services, Inc.
Florida
Common Stock
100
100%
5
Asbury Automotive Group, Inc.
Precision Enterprises Tampa, Inc.
Florida
Common Stock
8,926
100%
10
Precision Enterprises Tampa, Inc.
Precision Infiniti, Inc.
Florida
Common Stock
10,000
100%
4
Precision Enterprises Tampa, Inc.
Precision Motorcars, Inc.
Florida
Common Stock
460,000
100%
8
Precision Enterprises Tampa, Inc.
Precision Nissan, Inc.
Florida
Common Stock
100
100%
4
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Premier NSN L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Premier Pon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Prestige Bay L.L.C.
Delaware
N/A
N/A
100%
Uncertificated



Schedule I - Page 8
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Prestige TOY L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Brandon FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Cumming GA, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Ft. Myers FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Q Automotive Group L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Holiday FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Jacksonville FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Kennesaw GA, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Orlando FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Tampa FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Southern Atlantic Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Tampa Management L.L.C.
Tampa Hund, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Tampa Hund, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Tampa Management L.L.C.
Tampa Kia, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Tampa Kia, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Tampa Management L.L.C.
Tampa LM, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Tampa LM, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Tampa Management L.L.C.
Tampa Mit, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Tampa Mit, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Group L.L.C.
Texas Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Precision Enterprises Tampa, Inc.
Thomason Auto Credit Northwest, Inc.
Oregon
Common Stock
1,053
100%
101R
Asbury Automotive Oregon L.L.C.
Thomason Dam L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Oregon L.L.C.
Thomason FRD L.L.C.
Delaware
N/A
N/A
100%
Uncertificated



Schedule I - Page 9
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE I






Grantor
Escrow Subsidiary
Jurisdiction
of
Formation
Class
or Type of Escrowed
Shares
Total
Amount of
Class or
Type
Outstanding
(if applicable)
Total
Amount
Escrowed
Certificate Number
(if applicable)
Asbury Automotive Oregon L.L.C.
Thomason Hund L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Oregon L.L.C.
Thomason Pontiac-GMC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Tampa Management L.L.C.
WMZ Motors, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
WMZ Motors, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Tampa Management L.L.C.
WTY Motors, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
WTY Motors, L.P.
Delaware
N/A
N/A
99%
Uncertificated







Schedule I - Page 10
THIRD AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT

